Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2019, 10/28/2019, 10/31/2019, 11/25/2019, 11/27/2019, 12/11/2019, 02/20/2020, 05/07/2020, 06/08/2020, 08/13/2020, 09/02/2020, 10/28/2020, 12/09/2020, 02/18/2021, 03/24/2021, 04/23/2021, 05/19/2021, 05/25/2021 and 06/23/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 7 is objected to because of the following informalities:  the phrase “relative to at the proximal portion” in line 2 should be amended to read –relative to the proximal portion--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claim 9 recites the limitation "the monolithic elastomeric filling material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "the ratio" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claims 12 and 20 recite the limitation “the rotating pattern has an angular variance of about 5 degrees to about 95 degrees” this limitation is not defined by the claims, which renders the claims indefinite. One with ordinary skill in the art isn’t sure if the angular variance of each fenestration beam can vary from 5 degrees to about 95 degrees, or the fenestration beams pattern vary in angular degrees along the longitudinal axis of the elongated member so that each fenestration beam can have different angular degree along the longitudinal axis of the elongated member. The scope of the claim remains indeterminate because of the claimed “the rotating pattern has an angular variance of about 5 degrees to about 95 degrees”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

s 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 11-15, 17, 18, 20-23 and 25 of copending Application No. 16/616139, claim 1 of copending Application No.17/216127, claims 1-17 of U.S Patent Application No. 9067333, claims 1-21 of U.S Patent Application No. 9067332, claims 1-19 of U.S Patent Application No. 9072873, claims 1-20 of U.S Patent Application No. 9950137, and claims 1-16 of U.S Patent Application No. 10363389.  Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application and the instance application are claiming a common subject matter including: an intravascular device, comprising: an elongated member having a proximal portion and a distal portion, wherein the distal portion includes an outer surface, an inner surface, and a plurality of fenestrations formed therein, the fenestrations having a depth extending between the outer surface and the inner surface, and the fenestrations defining a plurality of radially extending beams and axially extending beams; and an elastomeric filling material encapsulating the distal portion and filling the full depth of the fenestrations between the outer surface and the inner surface of the elongated member.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791